Exhibit 10.1

 

EXECUTION COPY

 

LOCK-UP AGREEMENT

 

THIS LOCK-UP AGREEMENT (this “Agreement”) is made and entered into as of July
19, 2016 (the “Effective Date”) by and among (i) NAC Global Technologies, Inc.,
a Nevada corporation (“Buyer”), (ii) Swiss Heights Engineering S.A., a business
company organized in Switzerland (the “Company”), and (iii) each of the persons
listed on Schedule A hereto (collectively, the “Restricted Holders”). Any
capitalized term used but not defined in this Agreement will have the meaning
ascribed to such term in the Share Exchange Agreement (as defined below).

 

WHEREAS, on the Effective Date, Buyer, the Company and the stockholders of the
Company (the “Sellers”) are entering into that certain Share Exchange Agreement
(as amended from time to time in accordance with the terms thereof, the “Share
Exchange Agreement”), pursuant to which, subject to the terms and conditions
thereof, Buyer will acquire from the Sellers all of the issued and outstanding
equity interests of the Company in exchange for 83,000,000 shares of Buyer
Common Stock and warrants to purchase 737,341,257 shares of Buyer Common Stock,
which shares of Buyer Common Stock, upon issuance of the shares underlying the
warrants, collectively represents ninety-five and three quarters percent
(95.75%) of the issued and outstanding equity interests of Buyer on a
fully-diluted basis (including any Convertible Securities of Buyer), but
excluding for such purposes the Buyer Warrants; and

 

WHEREAS, pursuant to the Share Exchange Agreement, and in view of the valuable
consideration to be received by indirectly by the Restricted Holders thereunder
through their respective interests in Buyer, Buyer, the Company and the
Restricted Holders desire to enter into this Agreement, pursuant to which the
shares of Buyer Common Stock held by the Restricted Holders (the “Restricted
Shares”) shall become subject to limitations on disposition as set forth herein.

 

NOW, THEREFORE, in consideration of the premises set forth above, which are
incorporated in this Agreement as if fully set forth below, and intending to be
legally bound hereby, the parties hereby agree as follows:

 

1.            Lock-Up Provisions.

 

(a)       Each Restricted Holder hereby agrees not to, during the period
commencing from the Effective Date and ending on the earlier of (x) the one (1)
year anniversary of the date of the consummation of the transactions
contemplated by the Share Exchange Agreement (the “Closing”) and (y) the date on
which Buyer consummates a liquidation, merger, share exchange or other similar
transaction following the Closing with an unaffiliated third party that results
in all of Buyer’s shareholders having the right to exchange their equity
holdings in Buyer for cash, securities or other property (such period, the
“Lock-Up Period”): (i) lend, offer, pledge, hypothecate, encumber, donate,
assign, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, or otherwise transfer or dispose of, directly or indirectly, any
Restricted Shares, (ii) enter into any swap or other arrangement that transfers
to another, in whole or in part, any of the economic consequences of ownership
of Restricted Shares or (iii) publicly disclose the intention to do any of the
foregoing, whether any such transaction described in clauses (i), (ii), or (iii)
above is to be settled by delivery of shares of Buyer Common Stock or other
securities, in cash or otherwise (any of the foregoing described in clauses (i),
(ii), or (iii), a “Prohibited Transfer”); provided, that after the six (6) month
anniversary of the Closing, each Restricted Holder may enter into and consummate
any transaction described in clauses (i) through (iii) above for up to a total
number of shares of Buyer Common Stock in any day equal to ten percent (10%) of
the average daily volume of the shares of Buyer Common Stock during the prior
week. Notwithstanding the foregoing, a transfer of any or all of the Restricted
Shares owned by a Restricted Holder to an Affiliate of such Restricted Holder
shall not be a Prohibited Transfer, provided that such Affiliate executes and
delivers to Buyer and the Company an agreement stating that such Affiliate is
receiving and holding such Restricted Shares subject to the provisions of this
Agreement, and there shall be no further transfer of such Restricted Shares
except in accordance with this Agreement. In addition, each Restricted Holder
agrees that such Restricted Holder will not, during the Lock-Up Period, make any
demand for or exercise any right with respect to, the registration of any
Restricted Shares or any other shares of Buyer Common Stock or any security
convertible into or exercisable or exchangeable for shares of Buyer Common
Stock. Each Restricted Holder further agrees to execute such agreements as may
be reasonably requested by Buyer that are consistent the foregoing or that are
necessary to give further effect thereto.

 



 

 

 

(b)       If any Prohibited Transfer is made or attempted contrary to the
provisions of this Agreement, such purported Prohibited Transfer shall be null
and void ab initio, and Buyer shall refuse to recognize any such purported
transferee of the Restricted Shares as one of its equity holders for any
purpose. In order to enforce this Section 1, Buyer shall impose stop-transfer
instructions with respect to the Restricted Shares of each Restricted Holder
(and permitted transferees and assigns thereof) until the end of the Lock-Up
Period.

 

(c)       During the Lock-Up Period, each certificate evidencing any Restricted
Shares shall be stamped or otherwise imprinted with a legend in substantially
the following form, in addition to any other applicable legends:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER SET FORTH IN A LOCK-UP AGREEMENT DATED AS OF JULY 12, 2016 BY AND AMONG
THE ISSUER OF SUCH SECURITIES, SWISS HEIGHTS ENGINEERING S.A. AND CERTAIN OF
SUCH ISSUER’S SHAREHOLDERS, AS AMENDED. A COPY OF SUCH LOCK-UP AGREEMENT WILL BE
FURNISHED WITHOUT CHARGE BY THE ISSUER TO THE HOLDER HEREOF UPON WRITTEN
REQUEST.”

 

2.            Miscellaneous.

 

(a)       Termination of Share Exchange Agreement. Notwithstanding anything to
the contrary contained herein, in the event that the Share Exchange Agreement is
terminated in accordance with its terms prior to the Closing, this Agreement and
all rights and obligations of the parties hereunder shall automatically
terminate and be of no further force or effect.

 

(b)       Binding Effect; Assignment. This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective permitted successors and assigns. This Agreement and all
obligations of each Restricted Holder are personal to such Restricted Holder and
may not be transferred or delegated by such Restricted Holder at any time. Buyer
and the Company may each freely assign any or all of its rights under this
Agreement, in whole or in part, to any successor entity (whether by merger,
consolidation, equity sale, asset sale or otherwise) without obtaining the
consent or approval of any Restricted Holder.

 

(c)       Third Parties. Nothing contained in this Agreement or in any
instrument or document executed by any party in connection with this Agreement
shall create any rights in, or be deemed to have been executed for the benefit
of, any Person that is not a party hereto or thereto or a successor or permitted
assign of such a party.

 

(d)       Governing Law; Jurisdiction. This Agreement is to be construed and
governed by the laws of the State of New York without giving effect to
principles of conflicts of laws. Each party hereby irrevocably agrees that any
legal action or proceeding arising out of or in connection with this Agreement
may be brought in any state or federal court located in New York County, State
of New York (or in any court in which appeal from such courts may be taken).
Each party hereto expressly consents to the personal jurisdiction and venue of
such courts, and further, each party agrees not to assert, by way of motion, as
a defense, or otherwise, in any such action, suit or proceeding, any claim that
it is not subject personally to the jurisdiction of such court, that the action,
suit or proceeding is brought in an inconvenient forum, that the venue of the
action, suit or proceeding is improper or that this Agreement or the subject
matter hereof may not be enforced in or by such court, and hereby agrees not to
challenge such jurisdiction or venue by reason of any offsets or counterclaims
in any such action, suit or proceeding. Each party agrees that a final judgment
in any Action shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Law. Each party
irrevocably consents to the service of the summons and complaint and any other
process in any Action relating to the transactions contemplated by this
Agreement, on behalf of itself, or its property, by personal delivery of copies
of such process to such party at the applicable address set forth in Section
2(g). Nothing in this Section 2(d) shall affect the right of any party to serve
legal process in any other manner permitted by applicable Law.

 



 2 

 

 

(e)       WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT TO ANY LITIGATION OR OTHER ACTION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH THIS AGREEMENT AND ANY AGREEMENT CONTEMPLATED TO BE
EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY IN CONNECTION
WITH SUCH AGREEMENTS.

 

(f)       Interpretation. The titles and subtitles used in this Agreement are
for convenience only and are not to be considered in construing or interpreting
this Agreement. In this Agreement, unless the context otherwise requires: (i)
any pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (ii) “including” (and with correlative
meaning “include”) means including without limiting the generality of any
description preceding or succeeding such term and shall be deemed in each case
to be followed by the words “without limitation”; (iii) the words “herein,”
“hereto,” and “hereby” and other words of similar import in this Agreement shall
be deemed in each case to refer to this Agreement as a whole and not to any
particular section or other subdivision of this Agreement; and (iv) the term
“or” means “and/or”. The parties have participated jointly in the negotiation
and drafting of this Agreement. Consequently, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provision of this Agreement.

 



 3 

 

 

(g)       Notices. Any notice, request, instruction or other document to be
given hereunder by a party hereto shall be in writing and shall be deemed to
have been given, (i) when received if given in person or by courier or a courier
service, (ii) on the date of transmission if sent by facsimile or email (with
affirmative confirmation of receipt, and provided, that the party providing
notice shall within two (2) Business Days provide notice by another method under
this Section 2(g) or (iii) three (3) Business Days after being deposited in the
U.S. mail, certified or registered mail, postage prepaid:

 

If to the Company:

 

Swiss Heights Engineering S.A
Via Pioda 14
6900 Lugano
Switzerland
Attn: Filippo M. Puglisi, CEO

 

with a copy (which will not constitute notice) to:

 

Ellenoff, Grossman & Schole, LLP
1345 Avenue of the Americas, 11th Floor
New York, NY 10105
Attn: Richard Anslow, Esq.
Email: ranslow@egsllp.com
Telephone: (212) 370-1300
Facsimile: (212) 370-7889

If to Buyer:

 

NAC Global Technologies, Inc.
4720 Salisbury Road
Jacksonville, FL 32256
Attn: Vincent Genovese, CEO
Email: vgenovese@nacdrivesystems.com
Telephone: (904) 493-6496
Facsimile: (904) 339-9241

 

with a copy (which will not constitute notice) to:

 

Robinson Brog Leinwand Greene Genovese & Gluck, P.C.
875 Third Avenue,
New York, NY 10022
Attn: David E. Danovitch, Esq.
Email: ded@robinsonbrog.com
Telephone: (212) 603-6391

 

and

 



Swiss Heights Engineering S.A
Via Pioda 14
6900 Lugano
Switzerland
Attn: Filippo M. Puglisi, CEO

 

and

 

Ellenoff, Grossman & Schole, LLP
1345 Avenue of the Americas, 11th Floor
New York, NY 10105
Attn: Richard Anslow, Esq.
Email: ranslow@egsllp.com
Telephone: (212) 370-1300
Facsimile: (212) 370-7889

If to any Restricted Holder, to the address of such Restricted Holder as set
forth under the name of such Restricted Holder on the signature pages hereto  

with a copy (which will not constitute notice) to:

 

Robinson Brog Leinwand Greene Genovese & Gluck, P.C.
875 Third Avenue,
New York, NY 10022
Attn: David E. Danovitch, Esq.
Email: ded@robinsonbrog.com
Telephone: (212) 603-6391

 

or to such other individual or address as a party hereto may designate for
itself by notice given as herein provided

 

(h)       Amendments and Waivers. Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance, and either retroactively or prospectively) only with
the written consent of Buyer, the Company and Restricted Holders holding a
majority of the Restricted Shares held by all Restricted Holders. No failure or
delay by a party in exercising any right hereunder shall operate as a waiver
thereof. No waivers of or exceptions to any term, condition, or provision of
this Agreement, in any one or more instances, shall be deemed to be or construed
as a further or continuing waiver of any such term, condition, or provision.

 



 4 

 

 

(i)       Severability. In case any provision in this Agreement shall be held
invalid, illegal or unenforceable in a jurisdiction, such provision shall be
modified or deleted, as to the jurisdiction involved, only to the extent
necessary to render the same valid, legal and enforceable, and the validity,
legality and enforceability of the remaining provisions hereof shall not in any
way be affected or impaired thereby nor shall the validity, legality or
enforceability of such provision be affected thereby in any other jurisdiction.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties will substitute for any invalid,
illegal or unenforceable provision a suitable and equitable provision that
carries out, so far as may be valid, legal and enforceable, the intent and
purpose of such invalid, illegal or unenforceable provision.

 

(j)       Specific Performance. Each Restricted Holder acknowledges that its
obligations under this Agreement are unique, recognizes and affirms that in the
event of a breach of this Agreement by any Restricted Holder, money damages may
be inadequate and Buyer and the Company may have not adequate remedy at law, and
agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed by a Restricted Holder in
accordance with their specific terms or were otherwise breached. Accordingly,
each of Buyer and the Company shall be entitled to seek an injunction or
restraining order to prevent breaches of this Agreement by any Restricted Holder
and to seek to enforce specifically the terms and provisions hereof, without the
requirement to post any bond or other security or to prove that money damages
would be inadequate, this being in addition to any other right or remedy to
which such party may be entitled under this Agreement, at law or in equity.

 

(k)       Entire Agreement. This Agreement (including any Schedules hereto)
constitutes the full and entire understanding and agreement among the parties
with respect to the subject matter hereof, and any other written or oral
agreement relating to the subject matter hereof existing between the parties is
expressly canceled; provided, that, for the avoidance of doubt, the foregoing
shall not affect the rights and obligations of the parties under the Share
Exchange Agreement or any Ancillary Document. Notwithstanding the foregoing,
nothing in this Agreement shall limit any of the rights or remedies of Buyer and
the Company or any of the obligations of the Restricted Holders under any other
agreement between the Restricted Holders and Buyer or the Company or any
certificate or instrument executed by the Restricted Holders in favor of Buyer
or the Company, and nothing in any other agreement, certificate or instrument
shall limit any of the rights or remedies of Buyer or the Company or any of the
obligations of the Restricted Holders under this Agreement.

 

(l)       Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party, it being understood that all
parties need not sign the same counterpart. Signatures delivered by facsimile or
by electronic data file shall have the same effect as originals.

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]



 



 5 

 

 

IN WITNESS WHEREOF, the parties have executed this Lock-Up Agreement as of the
date first written above.

 

  Buyer:       NAC GLOBAL TECHNOLOGIES, INC.         By:                      

Name:

    Title:           The Company:       SWISS HEIGHTS ENGINEERING S.A.        
By:     Name:     Title:  

 

[Signature Page to Lock-Up Agreement]

  

 

 

 

  Restricted Holders:           [__________________]   Address for Notice:      
                                Facsimile:
                                                                        
Email:                                                                              

 

 

[Signature Page to Lock-Up Agreement]

 



 

 

 

SCHEDULE A
RESTRICTED HOLDERS

 

●      [__________________]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

 

